DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 51, amendment of claim 1 6-8, 16, 23, 24, 27, 28, 30, 32, 34, 49, 50, 52 and addition of new claims 54-56, in the paper of 12/10/2021, is acknowledged.  Applicants' arguments filed on 12/10/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-3, 5-15, 16-22, 23-25, 27-32, 34, 36, 37, 39, 49, 50, 52-56 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-3, 5-15, 23-25, 49, 51, drawn to a composition comprising a Cas13b effector protein and the species of Prevotella intermedia Cas13b effector protein (listed in Table 1A) in the paper of 7/28/2021, is acknowledged.  
Claims 16-22, 27-32, 34, 36, 37, 39, 50, 53 are withdrawn from further consideration by the examiner, 37CFR 1.142(b), as being drawn to a non-elected invention.
Rejections
Claims 49, 54-56 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of an isolated Cas13b effector protein from Table 1A continues to be improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The Cas13b effector protein from Table 1A is made up of amino acids do not share a substantial feature and a common use that flows from the substantial feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-14, 23-25 and 52 are directed to  naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. , Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013).  Zhang et al. (GenPept Accession No. WP 061868553, Sept 2020) and Zhang et al. (Cell Research, Vol 28, pp 1198-1201, 2018) evidence that the Prevotella intermedia Cas13b effector protein of Table 1A (SEQ ID NO:32) is produced naturally in Prevotella intermedia and thus Prevotella intermedia comprises a Cas13b effector protein from Table 1A (Prevotella intermedia ) and a crRNA comprising a guide sequence capable of hybridizing to a target RNA and a direct repeat sequence (see also rejection under 35 U.S.C. 112(b)). 
This rejection was made in the previous office action as it applied to previous claims 1-3, 5-14, 23-25 and 52.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Applicants traverse this rejection on the basis that applicants have amended the claims to require that claims require a crRNA (guide RNA) comprising “a heterologous 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however is found nonpersuasive for the reasons previously made of record and for those reasons repeated herein.  
As previously stated, Zhang et al. (GenPept Accession No. WP 061868553, Sept 2020) and Zhang et al. (Cell Research, Vol 28, pp 1198-1201, 2018) evidence that the Prevotella intermedia Cas13b effector protein of Table 1A (SEQ ID NO:32) is produced naturally in Prevotella intermedia and thus Prevotella intermedia comprises a Cas13b effector protein from Table 1A (Prevotella intermedia ) and a crRNA comprising a guide sequence capable of hybridizing to a target RNA and a direct repeat sequence (see also rejection under 35 U.S.C. 112(b)).
Applicants amendment of the claims to require a “guide RNA comprises a heterologous guide sequence that is capable of hybridizing to a target RNA sequence “ wherein applicants submit that by definition provides a guide derived at least in part from a different organism is not persuasive in overcoming the rejection on the basis that guide RNAs naturally are derived from a different organism and comprise a “heterologous guide sequence”.  Thus applicant’s claims continue to read on non-statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15, 23-25 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Previously claim 1 (claims 2-3, 5-14, 23-25 and 52 dependent on) was indefinite in the recitation “non-naturally occurring or engineered composition” on the basis that it is indefinite as to what a “non-naturally occurring” composition is.  As what is naturally occurring changes every day as a normal part of evolution, it is unclear and confusing as to what is non-naturally occurring.  Thus it is unclear and confusing as to what a non-naturally occurring composition is.  For the purpose of advancing prosecution “non-naturally occurring” is not given patentable weight.  Applicant’s traverse this rejection on the basis that applicants have amended the claims to include a “heterologous guide sequence” and applicants submit that non-naturally occurring or engineered is well defined in the specification.  
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not fond persuasive for the reasons previously stated and for those reasons repeated herein.  It is noted that applicant’s amendment of the claim to recite a “heterologous guide sequence” is not 

Previously claim 3 was indefinite in reference to what is a csx28 protein.  In the interest of compact prosecution csx28 protein is interpreted as a natural accessory protein that interacts with a Cas13b effector protein from Table 1A.
Previously claim 5 was indefinite in reference to what is a csx27 protein.  In the interest of compact prosecution csx27 protein is interpreted as a natural accessory protein that interacts with a Cas13b effector protein from Table 1A.
Applicants submit that the specification clearly defines the accessory proteins Csx27 and Csx28 and applicants further submit the reference Smargon et al.  Applicants submit that a person skilled in the art would understand the accessory proteins in light of the specification.
Applicant’s complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously stated and made of record.  It remains that applicants have not clarified what a Csx27 and Csx28 protein is beyond a previously uncharacterized protein, as per Smargon et al., which interacts with a newly defined Cas13b effector protein.

Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not fond persuasive for the reasons previously stated and for those reasons repeated herein.  It remains how a polynucleotide “encodes” one or more nucleic acid components.
Previously claim 25 was indefinite in that it is drawn to the delivery system of claim 23 which comprises a delivery vehicle comprising a gene-gun or one or more viral vectors.  It is indefinite in that it is unclear and confusing as to what a gene-gun is and the relationship of a delivery vehicle comprising a gene-gun or one or more viral vector(s) to the components of the delivery system of claim 23.
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not fond persuasive for the reasons previously stated and for those reasons repeated herein.  It remains how a polynucleotide “encodes” one or more nucleic acid components.
Appropriate comment/amendment is required.

Remarks
No claim is allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
2/7/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652